                   Case 1-19-43516-ess                   Doc 72          Filed 06/26/20    Entered 06/26/20 12:59:54


  Information to identify the case:
  Debtor 1              Michael Krichevsky                                                Social Security number or ITIN   xxx−xx−7181
                        First Name   Middle Name    Last Name                             EIN _ _−_ _ _ _ _ _ _
  Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                        First Name   Middle Name    Last Name
  (Spouse, if filing)
                                                                                          EIN   _ _−_ _ _ _ _ _ _
  United States Bankruptcy Court            Eastern District of New York                  Date case filed in chapter 13        6/6/19

  Case number:          1−19−43516−ess                                                    Date case converted to chapter 11   10/4/19



                                       NOTICE OF APPEAL DEFICIENCY NOTICE

To: Michael Krichevsky

The Notice of Appeal filed by you on June 25, 2020, was deficient in the following respects(s):


                 Civil Cover Sheet Not Submitted.


                 Other: Fee




Dated: June 26, 2020

                                                                                 For the Court, Robert A. Gavin, Jr., Clerk of Court




 BLappealdef1.jsp [Notice of Appeal Deficiency Notice rev. 02/24/2020]
